DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 07/03/2019.  As directed by the amendment: claims 1 – 29 have been cancelled, and 30 – 46 have been added.  Thus, claims 30 – 46 are presently pending in this application.

Claim Objections
Claim 46 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30 – 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 11,007,328 in view of Stern (U.S. 2004/0034346).
Regarding claim 1, claims 1 – 9 of the patent recites an injection device comprising: a medicine container; means for injecting medicine from the medicine container to a patient through a needle; a skin contact surface crossable by the needle, said skin contact surface having protrusions which are pressed around the injection site when the injection device is applied on the patient's skin for the injection, said protrusions being arranged so as to reduce the pain caused by the penetration of the needle.
However, claims 1 – 9 of the patent does not recite a sensor for detecting contact of the patient's skin with the skin contact surface; wherein a predetermined force of application of the injection device on the patient's skin is required for the sensor to detect the patient's skin. 
Stern teaches a device similar to the patent and the current application, further including a sensor (44) for detecting contact of the patient's skin with the skin contact surface, wherein a predetermined force of application of the injection device on the patient's skin is required for the sensor to detect the patient's skin, specifically force sensor 44 detects an amount of force applied by electrode assembly 18, via the physician, against an applied skin surface... Force sensor 44 zeros out gravity effects of the weight of electrode assembly 18 in any orientation of front surface 26 of RF electrode 20 relative to a direction of gravity... Additionally, force sensor 44 provides an indication when RF electrode 20 is in contact with a skin surface... Force sensor 44 also provides a signal indicating that a force applied by RF electrode 20 to a contacted skin surface is, (i) above a minimum threshold or (ii) below a maximum threshold (paragraphs [0079] and [0080]);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Stern with the device of claims 1 – 9 of the patent in order to allow consistent force application of the device to the skin surface regardless of the angle of the device relative to the direction of gravity (paragraph [0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 – 32, 39 – 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. 5,609,577) in view of Stern (U.S. 2004/0034346).
Regarding claims 30 – 32, Haber teaches an injection device (Figures 1 – 6B) comprising: 
a medicine container (60); 
means for injecting medicine from the medicine container to a patient through a needle (72) as discussed in Col. 7, lines 33 - 33; 
a skin contact surface (34) crossable by the needle, said skin contact surface having protrusions (36) which are pressed around the injection site when the injection device is applied on the patient's skin for the injection, said protrusions being arranged so as to reduce the pain caused by the penetration of the needle (Col. 5, lines 8 – 24).
However, Haber does not teach a sensor for detecting contact of the patient's skin with the skin contact surface; wherein a predetermined force of application of the injection device on the patient's skin is required for the sensor to detect the patient's skin (claim 30);
wherein the predetermined force of application of the injection device on the patient's skin is higher than the weight of the injection device (claim 31);
wherein the sensor is a capacitive or mechanical sensor (claim 32);
Stern teaches a device similar to Haber and the current application, further including a sensor (44) for detecting contact of the patient's skin with the skin contact surface, wherein a predetermined force of application of the injection device on the patient's skin is required for the sensor to detect the patient's skin, specifically force sensor 44 detects an amount of force applied by electrode assembly 18, via the physician, against an applied skin surface... Force sensor 44 zeros out gravity effects of the weight of electrode assembly 18 in any orientation of front surface 26 of RF electrode 20 relative to a direction of gravity... Additionally, force sensor 44 provides an indication when RF electrode 20 is in contact with a skin surface... Force sensor 44 also provides a signal indicating that a force applied by RF electrode 20 to a contacted skin surface is, (i) above a minimum threshold or (ii) below a maximum threshold (paragraphs [0079] and [0080]);
wherein the predetermined force of application of the injection device on the patient's skin is higher than the weight of the injection device, specifically force sensor 44 detects an amount of force applied by electrode assembly 18, via the physician, against an applied skin surface and force sensor 44 zeros out gravity effects of the weight of the electrode assembly… To arm handpiece 10, the physician can press activation button 46 which tares force sensor 44, by setting it to read zero... This cancels the force due to gravity in that particular treatment orientation as disclosed by Stern (paragraphs [0079] and [0080]);  Examiner notes that in the combined system of Haber and Stern, the force sensor as described by Stern can provide a signal indicating that a force applied by the device to a contacted skin surface is above a minimum threshold and since the sensor can zero out gravity effects of the weight of the device, the minimum threshold force would be higher than the weight of the injection device in order for the sensor to detect contact with the skin;
Examiner notes that Stern does not specifically state that the sensor is a mechanical sensor.  However, Stern discloses that force sensor 44 can be of the type that is capable of measuring both compressive and tensile forces… In other embodiments, force sensor 44 only measures compressive forces, or only measures tensile forces (paragraph [0084]). It would have been obvious to one try for one having ordinary skill in the art at the time the invention was made to modify the sensor as describe by Stern to be capacitive or mechanical since such a modification is the result of choosing from a finite number of identified, predictable solutions (the common type of sensor including mechanical or capacitive).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Stern with the device of Haber in order to allow consistent force application of the device to the skin surface regardless of the angle of the device relative to the direction of gravity (paragraph [0080]).
Regarding claim 39, Haber and Stern teach claim 30 as seen above.
Haber further teaches a member (30) removably mounted on a housing of the injection device, said member defining the skin contact surface and its protrusions and comprising another through hole in a region facing the sensor (as shown in Figure 1).  Examiner notes that in the combined system of Haber and Stern, it would be obvious to one having ordinary skill in the art at the time the application was file that the through hole as taught by Haber would be in a region facing the sensor as taught by Stern since the sensor is similarly placed in line with the through hole in the device as taught by Stern.
Regarding claim 40, Haber further teaches that the member is elastically mounted on said housing (via key 32 and grooves 14 as shown in Figure 1).
Regarding claim 41, Haber and Stern teach claim 39 as seen above.
However, Haber and Stern do not specify that the member is transparent.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the member to be transparent for the purpose of allowing visual inspection of the device, since applicant has not disclosed that having member being transparent provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the member is transparent, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 43, Haber teaches that the skin contact surface further comprises feet (any of protrusions 36) which are arranged to rest on a flat surface, together with at least some of the protrusions, when the injection device is placed on said flat surface as shown in Figures 3 and 4.

Claim(s) 33, 37 – 39, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. 5,609,577) in view of Stern (U.S. 2004/0034346), and in view of Nicholls (U.S. 2012/0245497).
Regarding claims 33, 37 and 38, Haber and Stern teach claim 30 as seen above.
Haber further teaches that the protrusions are in form of spikes (as shown as spikes 36 in Figure 1).
However, Haber and Stern does not teach that said protrusions comprise a set of first protrusions and a set of second protrusions, wherein the first protrusions come into contact with the patient's skin as the device is applied with a first force and the second protrusions come into contact with the patient's skin as the device is applied with a second force, the second force being greater than the first force (claim 33); 
wherein the first protrusions are arranged on first circles, the second protrusions are arranged on second circles, concentric with the first circles, and the first and second circles are arranged in an alternating manner (claim 37).
Nicholls teaches a device similar to Haber, Stern, and the current application, further including that said protrusions comprise a set of first protrusions (32) and a set of second protrusions (34), wherein the first protrusions come into contact with the patient's skin as the device is applied with a first force and the second protrusions come into contact with the patient's skin as the device is applied with a second force, the second force being greater than the first force (protrusion set 32 contact skin during initial contact of the device and the patient while the second set of protrusion 34 contact the skin during needle insertion upon a force to overcome the countering forces of springs 40 and 42 as discussed in paragraph [0053]);
wherein the first protrusions are arranged on first circles, the second protrusions are arranged on second circles, concentric with the first circles, and the first and second circles are arranged in an alternating manner as shown in Figures 1a and 1b.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Nicholls with the combined system of Haber and Stern in order to provide a sequential confusing effect (paragraph [0053]).
Regarding claim 42, Haber and Stern teach claim 39 as seen above.
However, Haber and Stern do not teach that the member is in the form of a plate.
Nicholls teaches a device similar to Haber, Stern, and the current application, further including that the member is in the form of a plate (the front end of the paid reduction member 28 shaped liked a plate as shown in Figures 1a and 1b).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Nicholls with the combined system of Haber and Stern in order to provide a sequential confusing effect (paragraph [0053]).

Claim(s) 34 – 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. 5,609,577) in view of Stern (U.S. 2004/0034346), and in view of Nicholls (U.S. 2012/0245497), and in view of Grage (U.S. 2006/0287664).
Regarding claims 34 – 36, Haber, Stern, and Nicholls teach claim 33 as seen above.
However, Haber, Stern, and Nicholls do not specify that wherein the second protrusions have a smaller dimension, in the direction of the needle, than the first protrusions (claim 34); wherein the second protrusions have sharper tips than the first protrusions (claim 35); wherein the first and second protrusions are arranged on the skin contact surface in a mixed manner (claim 36).
Nicholls further teaches that the protrusions can be any shape including conical, rounded, triangular as discussed in paragraph [0037] and therefore the second protrusion (having conical shape) can have a sharper tips than the first protrusions (having rounded shape).
Grage teaches a device similar to Haber, Stern, Nicholls, and the current application, further including that the second protrusions have a smaller dimension, in the direction of the needle, than the first protrusions, specifically paragraph [0024] discusses protrusions 28 to have different lengths, widths and depth;  Examiner notes that in the combined system of Haber, Stern, Nicholls, and Grage, the second protrusions can be made to have a smaller dimension, in the direction of the needle than the first protrusions as taught by Grage. 
wherein the second protrusions have sharper tips than the first protrusions (as shown in the annotated Figure below and Figure 2); Examiner notes that Figures 1 and 2 of Grage shows two different set of protrusions, with one appears to be taller and have a tip while the other appears flat (therefore one set of protrusion is sharper than the other, further shown in the annotated Figure below); 

    PNG
    media_image1.png
    408
    545
    media_image1.png
    Greyscale

wherein the first and second protrusions are arranged on the skin contact surface in a mixed manner (protrusions 28/58/68/78/88 as shown in Figures 2 – 8).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Grage with the combined system of Haber, Stern, and Nicholls in order to increase the surface contact area between the skin and the contact face (paragraph [0024]).

Claim(s) 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber (U.S. 5,609,577) in view of Stern (U.S. 2004/0034346), and in view of Romano (U.S. 2005/0054981).
Regarding claims 44 and 45, Haber and Stern teach claim 30 as seen above.
However, Haber and Stern do not specify that the protrusions have a height within 1.8 mm and 3.3 mm, a base diameter within 0.9 mm and 1.8 mm and a tip radius within 0.2 mm and 0.7 mm (claim 44); and wherein the first protrusions have a height of about 3 mm, a base diameter of about 1.6 mm and a tip radius of about 0.5 mm and the second protrusions have a height of about 2 mm, a base diameter of about 1 mm and a tip radius of about 0.3 mm (claim 45).
Examiner notes that the dimensions of the protrusions are result effective variable since the shape, number, size, arrangement, materials, density, stiffness of the points can be changed depending on requirements and the application as well as the type of used injection needle as evidenced and described by Romano in paragraph [0033].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to the protrusions have a height within 1.8 mm and 3.3 mm, a base diameter within 0.9 mm and 1.8 mm and a tip radius within 0.2 mm and 0.7 mm and wherein the first protrusions have a height of about 3 mm, a base diameter of about 1.6 mm and a tip radius of about 0.5 mm and the second protrusions have a height of about 2 mm, a base diameter of about 1 mm and a tip radius of about 0.3 mm in order to accommodate certain requirement or type of used injection needle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783